DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sada (US 9527597 B1), in view of Henze et al. (US 2015/0147181 A1), hereinafter “Henze”
4.	Regarding Claim 1, Sada discloses an unmanned aircraft (Abstract) comprising: 
coaxially aligned forward and aft propulsion systems (forward propulsion comprising of engine 1 and a forward tractor propeller coaxially aligned with aft propulsion system comprising of engine 2 and aft pusher propeller as seen in FIG. 1), wherein 
the forward propulsion system comprises a forward engine (1) and a forward tractor propeller (forward propeller as seen in FIG. 1), and 
the aft propulsion system comprises an aft engine (2) and an aft pusher propeller (aft propeller as seen in FIG. 1), and wherein 
one of the forward tractor propeller a greater operational flight performance characteristic and a higher noise signature characteristic (c. 3, ln. 44-57; engines can be of different types and power characteristics for increased efficiency based on varying mission requirements for the UAV, in this case forward engine 1 being disclosed as a 4 cycle engine (i.e. internal combustion engine with a four stroke engine cycle) provides a continues power output for ensuring a continues and smooth operation of the forward tractor propeller, as such allowing the forward tractor propeller to have an enhanced operational flight performance characteristics (i.e. continuously and smoothly rotating) while comprising a certain noise signature, and by definition conventional tractor propellers have a high noise signature).   
Sada is silent regarding a contrast in noise signature characteristics between the aft and forward propellers.
Henze discloses noise reduction for a propeller of an aircraft (Abstract and FIG. 1) comprising a propeller with a lower noise signature characteristic (paras. [0016]-[0023]; propeller 32 having a number of blade groupings and each having distinct geometric characteristics (i.e. length from the center of propeller 32 to the co-axial doted circles as seen in FIGS. 2 and 4-6) such that each blade group provides a distinct noise signature in order for propeller 32 to have a reduced noise signature as the propeller 32 is being driven, as such propeller 32 comprises of a lower noise signature characteristic).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention such that at least one of the forward tractor propeller and aft pusher propeller has a lesser noise signature characteristic for the purpose of reducing the adverse effects of noise created by a propeller experienced by an unmanned aircraft as well as the adverse effects noise can have on the surrounding environment (Henze para. [0002] and [0023]). In doing so, the aft pusher propeller is inherently provided with a lesser operational flight performance characteristic and a lower noise signature characteristic. 
5.	Regarding Claim 2, modified Sada discloses the unmanned aerial vehicle according to claim 1, wherein the forward tractor propeller has the greater operational flight performance and the higher noise signature characteristic, and the aft pusher propeller has the lesser flight performance characteristic and the lower noise signature characteristic (see discussion above regarding the forward tractor propeller in view of Sada and the aft pusher propeller in view of Henze, regarding claim 1).
6.	Regarding Claim 3, modified Sada discloses (see Sada) the unmanned aircraft according to claim 1, further comprising a mode controller for controllably operating the forward and/or aft engines and the forward tractor and/or aft tractor push propellers in order to achieve at least first and second flight performance modes having greater and lesser noise characteristics (claim 12, c. 2, ln. 20-27 and c. 3, ln. 34-45; a mode controller defined and disclosed as a control system for controllably operating forward and aft propulsion systems during a plurality of performance modes which includes take-off, climb and cruise mode such that the noise signatures during of each of such phases, based on at least the power requirement during each of the modes of flight, must be of at least greater, lessor or equal noise characteristics in-part due to the controllability of each of the propulsion systems by the control system). 

7.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sada (US 9527597 B1) and Henze et al. (US 2015/0147171 A1), as applied to Claim 3 above, and further in view of 
Wittmaak et al. (US 2020/0223537 A1), hereinafter “Wittmaak”.
8.	Regarding Claim 4, modified Sada discloses (see Sada) the unmanned aircraft according to claim 3, wherein the first flight performance mode comprises a take-off and/or climb flight phase of the unmanned aircraft in which both the forward tractor and aft pusher propellers are in a thrust condition to provide thrust to the unmanned aircraft (c. 3, ln. 34-57; the first flight performance mode comprising of a take-off and or/climb fight which occurs after take-off, prior to forward flight, such that propellers must provide thrust), and wherein
	the second flight performance 11mode comprises a quiet loiter flight phase of the unmanned aircraft in which the forward pusher propeller is to provide no thrust to the unmanned aircraft and the aft pusher propeller is in a thrust condition to provide thrust to the unmanned aircraft (c. 3, ln. 34-57; the second flight performance mode such that controller (i.e. control system) is capable of controlling the amount of thrust of each of the propellers such that a quite loiter flight phase can be achieved by either of the propulsions systems being in an idle/standby mode (i.e. quiet loiter phase) such that the other one of the propulsion systems provides the required thrust).
	Modified Sada is silent regarding the forward tractor propeller is in a feathered condition. 
	Wittmaak discloses an unmanned aircraft (paras. [0027] and [0061]; unmanned aircraft 10 as seen in FIG. 7C) comprising of a quiet loiter flight phase of the unmanned aircraft in which a forward tractor propeller is in a feathered condition to provide to thrust the aircraft and an aft pusher propeller is in a thrust condition to provide thrust to the aircraft (paras. [0006]-[0007], [0009], [0058]; a quiet loiter phase such that forward tractor propeller 20 is in a feathered condition, by definition of propellers in a feather condition provide no thrust, and an aft pusher propeller 22 providing thrust to the aircraft 10 as summarized by FIGS. 6 and FIGS. 7C, in particular steps 312 of both propellers 20/22 during flight).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Sada to use the arrangement of a Wittmaak, as a known feathered forward pusher propeller arrangement for the purpose of optimizing the flight performance of an unmanned aircraft during various modes of flight. 

9.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sada (US 9527597 B1), Henze et al. (US 2015/0147171 A1) and Wittmaak et al. (US 2020/0223537 A1) as applied to Claim 4 above, and further in view of Reusch et al. (US 10377488 B1), hereinafter “Reusch”.
10.	Regarding Claim 5, modified Sada discloses the unmanned aircraft according to claim 4. 
	Modified Sada is silent regarding the aft pusher propeller being ducted.
	Reusch discloses an unmanned aircraft (Reusch Abstract and FIG. 1) comprising a duct enclosing an aft pusher propeller (c. 6, ln. 1-14; ducted aft propeller 144 of unmanned aircraft 100 as seen in FIG. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Sada to use the arrangement of Reusch, as a known ducted aft pusher propeller arrangement for the purpose of reducing tip losses, protecting the aircraft operator in addition to the bystanders from injury as well as preventing the propeller from becoming damaged (Reusch c. 6, ln. 5-14).

11.	Claim(s) 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sada (US 9527597 B1), Henze et al. (US 2015/0147171 A1), Wittmaak et al. (US 2020/0223537 A1) and Reusch et al. (US 10377488 B1) as applied to Claim 5 above, and further in view of Combs et al. (US 2020/0017228 A1), hereinafter “Combs”.
12.	Regarding Claim 6, modified Sada discloses the unmanned aircraft according to claim 4, wherein the forward and aft engines are combustion engines (c. 3, ln. 46-57; forward 1 and aft engines 2 are 2/4 cycle engines, both of such engines are by definition combustion engines).
	Modified Sada is silent regarding an electric motor. 
	Combs discloses an unmanned aircraft (Abstract, para. [0005], [0028]-[0029]; unmanned aircraft 100 as seen in FIG. 1) wherein one of the forward and aft and engines is an electric motor and another of the forward and aft engines is a combustion engine (para. [0029]; aft engine 102 is an electric motor, forward engine 110 is a combustion engine).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Sada to use the arrangement of Combs, as a known arrangement of an electric motor and combustion engine for the purpose optimizing the performance as well as the power efficiency of an unmanned aircraft during varying flight regiments (Combs paras. [0004] and [0014]-[0015]).
13.	Regarding Claim 7, modified Sada discloses (see Combs) the unmanned aircraft according to claim 6, further comprising an on-board battery pack to power the electric motor (paras. [0032]-[0033]).
14.	Regarding Claim 9, modified Sada discloses (see Sada) the unmanned aircraft of claim 6, further comprising at least one fuel tank to provide fuel for the combustion engine (c. 4, ln. 6-20; fuel tank 22 providing fuel to forward and aft engines 1/2).

15.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sada (US 9527597 B1), Henze et al. (US 2015/0147171 A1), Wittmaak et al. (US 2020/0223537 A1), Reusch et al. (US 10377488 B1) and Combs et al. (US 2020/0017228 A1) as applied to Claim 7 above, and further in view of Groninga et al. (US 2020/0391862 A1), hereinafter “Groninga”.
16.	Regarding Claim 8, modified Sada discloses (see Sada) the unmanned aircraft according to claim 7, further comprising a generator associated with the combustion engine (c. 2, ln. 57-67; generators 16/17 associated with engines 1/2) and an on-board battery (c. 13, ln. 21-26; batteries 23).
	Modified Sada is silent regarding an electrical connection between the on-board battery and the generator.
	Groninga discloses an unmanned aircraft (Abstract and para. [0026]) comprising a generator associated with the combustion engine which is electrically connected to the on-board battery pack to recharge the battery pack when the combustion engine is operating (para. [0023]-[0023]; generator 540 connected to combustion engine 536 connected to battery pack 544 to recharge battery as summarized in FIG. 5). 
	It would have been one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Sada to use the arrangement of Groninga, as a known combustion engine, generator and battery arrangement for providing means which allow for harvesting energy from the combustion engine and converting that into electrical energy which can be utilized by the electrical propulsion system for generating thrust and thereby prolonging the endurance of the unmanned aircraft (Groninga para. [0023]).

17.	Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sada (US 9527597 B1), Henze et al. (US 2015/0147171 A1) as applied to Claim 1 above, and further in view of Wittmaak et al. (US 2020/0223537 A1), in view of Morgan (US 2019/0291860 A1). 
18.	Regarding Claim 10, modified Sada discloses (see Sada) the unmanned aircraft according to claim 1, which comprises:
	a fuselage (1).
	Modified Sada is silent regarding fuselage booms, a central mid-wing airfoil, wings extending outwardly from the booms, and an inverted V-shaped empennage.  	
	Wittmaak discloses an unmanned aircraft (paras. [0027] and [0061]; unmanned aircraft 10 as seen in FIG. 7C) comprising:
	port and starboard fuselage booms (port and starboard fuselage booms extending from wing 14 as seen in FIG. 7A); 
a central mid-wing airfoil joining the fuselage booms (FIG. 7A); 
port and starboard wings extending outwardly from the port and starboard fuselage booms (FIGS. 7A), respectively, 
12a propulsion control pod supported by the central mid-wing airfoil which is aligned with a central axis of the unmanned aircraft and includes forward and aft ends housing the forward and aft propulsion systems (propulsion control pod 12 supported by the central mid-wing airfoil which can be aligned with a central axis of aircraft 10 including forward and aft ends housing forward propulsion system 16 and aft propulsion system 18 as seen in FIG. 7A), respectively; and 
an inverted U-shaped empennage positioned between an aft portion of the port and starboard fuselage boom (an inverted U-shaped empennage formed by element 24 and vertical supports supporting element 24 positioned at an aft end of the aircraft, between the booms as seen FIG. 7A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Sada to use the arrangement of a Wittmaak, as a known arrangement of parts of an unmanned aircraft for the purpose of optimizing the aerodynamic characteristics of the unmanned aircraft.   
Modified Sada is silent regarding an inverted V-shaped empennage. 
Morgan discloses an unmanned aircraft (Morgan Abstract and para. [0093]) comprising an inverted V-shaped empennage (para. [0114]; an inverted V-shaped empennage 108 as seen in FIGS. 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Sada to use the arrangement of Morgan, as a known inverted V-shaped empennage arrangement for the purpose of optimizing the aerodynamic characteristics of an unmanned aircraft. 

19.	Regarding Claim 11, see discussion above, regarding Claims 1 and 2 which is being similarly applied to Claim 11.
20.	Regarding Claim 12, see discussion above regarding Claim 3 which is being similarly applied to Claim 12. 
21.	Regarding Claim 13, see discussion above regarding Claim 4 which is being similarly applied to Claim 12.

22.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sada (US 9527597 B1), Henze et al. (US 2015/0147171 A1), Wittmaak et al. (US 2020/0223537 A1) and Morgan (US 2019/0291860 A1) as applied to Claim 13 above, and further in view of Reusch et al. (US 10377488 B1).
23.	Regarding Claim 14, see discussion above regarding Claim 5 which is being similarly applied to Claim 14.

24.	Claim(s) 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sada (US 9527597 B1), Henze et al. (US 2015/0147171 A1), Wittmaak et al. (US 2020/0223537 A1) and Morgan (US 2019/0291860 A1) as applied to Claim 13 above, and further in view of Combs et al. (US 2020/0017228 A1).
25.	Regarding Claim 15, see discussion above regarding Claim 6 which is being similarly applied to Claim 15. 
26.	Regarding Claim 16, see discussion above regarding Claim 7 which is being similarly applied to Claim 16.
27.	Regarding Claim 19, see discussion above regarding Claim 9 which is being similarly applied to Claim 19.
28.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sada (US 9527597 B1), Henze et al. (US 2015/0147171 A1), Wittmaak et al. (US 2020/0223537 A1) and Morgan (US 2019/0291860 A1) and Combs et al. (US 2020/0017228 A1) as applied to Claim 15 above, and further in view of Reusch et al. (US 10377488 B1).
29.	Regarding Claim 18, modified Sada discloses (see Combs) the unmanned aircraft according to claim 15, wherein the aft engine is the electric motor (para. [0029]; aft engine 102 is an electric motor).
	Modified Sada is silent regarding the aft pusher propeller being ducted.
	Reusch discloses an unmanned aircraft (Reusch Abstract and FIG. 1) comprising a duct enclosing an aft pusher propeller (c. 6, ln. 1-14; ducted aft propeller 144 of unmanned aircraft 100 as seen in FIG. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Sada to use the arrangement of Reusch, as a known ducted aft pusher propeller arrangement for the purpose of reducing tip losses, protecting the aircraft operator in addition to the bystanders from injury as well as preventing the propeller from becoming damaged (Reusch c. 6, ln. 5-14).

30.	Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sada (US 9527597 B1), Henze et al. (US 2015/0147171 A1), Wittmaak et al. (US 2020/0223537 A1) and Morgan (US 2019/0291860 A1) and Combs et al. (US 2020/0017228 A1) as applied to Claim 16 above, and further in view of Groninga et al. (US 2020/0391862 A1).
31.	Regarding Claim 17, see discussion above regarding Claim 8 which is being similarly applied to Claim 17.
42.	Regarding Claim 20, modified Sada discloses the unmanned aircraft according to claim 19.
	Modified Sada is silent regarding the fuel tank being positioned in the central mid-wing or the propulsion control pod. 
	Groninga discloses an unmanned aircraft (Abstract and para. [0026]) wherein the at least one fuel tank is positioned in at least one of the central mid-wing airfoil and the propulsion control pod (para. [0023]; fuel tank 538 positioned in the propulsion control pod 32 which includes propulsion control pod 12 as summarized in FIGS. 1 and 5).
	It would have been one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Sada to use the arrangement of Groninga, as a known fuel tank and propulsion control pod arrangement for the purpose storing a fuel source of a propulsion system within a portion of an unmanned aircraft that can provide adequate space for storing the fuel.


 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642
/Richard R. Green/Primary Examiner, Art Unit 3647